     Case 1:19-cv-00286-RJJ-PJG ECF No. 8 filed 04/25/19 PageID.390 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MELISSA BUCK, et al.,

                Plaintiffs,
                                                              CASE NO. 1:19-CV-286
v.
                                                              HON. ROBERT J. JONKER
ROBERT GORDON, et al.,

                Defendants.
                                   /


                                              ORDER

         Plaintiffs filed a motion for preliminary injunction on April 16, 2019. Defendants have just

appeared. Responses to the motion shall be filed not later than May 15, 2019.




Date:     April 25, 2019                       /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
